Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
SLIDING SWITCH CONTACT STRUCTURE

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.                                                               See MPEP § 608.02(g).  

Figures 3-8  are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “recess or slot” in the printed circuit board must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)

Figures 9a-9f are objected to under 37 CFR 1.83(a)  because they contain unidentified attributes which were not described in the specification, yet are effected by or affect the position of the switching contacts. Looking particularly at the difference between Fig. 9d and 9f and the orientation of the unidentified attribute on the right side of the drawing. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing and described in the specification.                                                          

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 30, lines 11-12 state in part; “the switching contacts contact the first counter contact or to a further off position wherein the switching contacts contact the second counter contact”.   The statement to a further off position is erroneous.  The switch is either off or on, there is no further off position.  For examination purposes, claim 30 will be examined with that portion of the claim language ignored.
Correction or clarification is required.

Allowable Subject Matter
Claims 14-29 and 33 are allowed.
Regarding claims 14 and 33;  allowability resides at least in part with the prior art not showing or fairly teaching an electrical switch comprising at least two jointly movable switching contacts and a first counter contact formed as a conductive track on a printed circuit board which has a recess or a slot in an area corresponding to the switched-off position in conjunction with ALL the remaining limitations within respective claims 14     and 33.

Claims 30-33 would be allowable if rewritten or amended to overcome the objection discussed above.

Regarding claim 30;  allowability resides at least in part with the prior art not showing or fairly teaching an electrical switch comprising first and second counter contacts formed on a printed circuit board with a recess or a slot between the first and second counter contacts where at least two jointly movable switching contacts which when making contact with either the first or second counter contact are in a switch-on position in conjunction with ALL the remaining limitations within respective claim 30.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

US 2015/0332876 Kikuchi shows an electrical switch comprising at least two jointly movable switching contacts (31) and analogous counter contacts (11) (20) formed as a conductive track on a printed circuit board where the movable switching contacts successively enter into electrical contact with the counter contact (11a) due to the “run-up” contour of the counter contact.

US 6,979,786 Aukland et al. shows an electrical switch comprising at least two jointly movable switching contacts (130) and analogous counter contacts (114) (116) (118) (120) formed as a conductive track on a printed circuit board where the counter contact (116) (118) (120) are formed with “run-up” contour.

US 2016/0189886 Terasawa shows an electrical switch comprising at least two jointly movable switching contacts (15) and analogous counter contacts (12) (13) formed as a conductive track on a printed circuit board further provided with patterned areas of carbon paste.
Conclusion
This application is in condition for allowance except for the formal matters detailed above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire                             TWO MONTHS from the mailing date of this letter.




Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                            
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833